C@asel 11 B8eoveGS9 P2RIGK Ddcaumeeantl20 FAéedcl00105188 Paage2l0bb4

 

PNITTREDOSE ATES DISPRICE COORD
SOUTHERN DISTRICT OP NDAW YORK

. I | DATE PILED: Lo /s (2018
Vor Wha | |

 

Plarmutt,
“y No. Ik civ. $412 cris)
Jy \ CASE MANAGEMENT PLAN AND
NSOAT Or x L SCHEDULING ORDER

Delendant.

RICHARD | SULLIVAN, District Judge:

Pursuant to Rules 16-26(P) of the Federal Rules of Civil Procedure. the Court herebs
adopts the following Case Management Plan and Scheduling Order.

| ME parties [de Cow) vensent to disposition of this case by a Mayistrate
ludge. pursuantie IS USC 8 636(c) [Please choose one. It All preeeticn CONC ATT
fhe vounimider of the Order need not be completed ai this tine. |

~N : : ;
This case (ks nat} to be tried to aquryv. [Phoaac choose one |

No additional parties may be jomed except with leave of the Court.

4 Amended pleadings may not be fled except with leave of the Court
8 Iniwial disclosures pursuant to Rule 26(a)(1) shall be completed no later than
WAND © | fbseut cxceptional circumstances, within fourtoen days of the dite vt

he portics” comperence pursiail ia Rule 26¢f) ]

6 \H Avr discovery ts to be completed no fater than 2/6] 14
i

} c ; ees f 3 . z : =: a i
Poriod matte oveved #20) dave unless the case proxcntd whine ComloMies OF

f . * i
er CvCOpiotial CPPCTIN EHEC. |

 

Phe parties are to gonduct discovery in accordance with the Federal Rules ef Civil
Procedure and the Loeal Rules of the Southern District of New York The
following intern deadlines may be extended by the parties an consent without
application to the Court. provided that the parities meet the deadline for

vompleting fact discevery sect forth in © 6 above

Initial requests fer production of documents shall he served by (14/18
O@asel i B8cev0G99.22RIGK Ddoouraeht 20 FHdddlOG04l88 PaAageabb4

bh interrogatories shall be served by WALA NB
‘ Depositions shall be completed by 2S {4
Absent an agreement between the parties or an order from the
Court, depasiions are not to be held until all parties hive
responded to inidal requests for document production
iW Phere ise priority in depestiian by reason of a partys status as a
plauntefl ora defendant.
Hl. Absent an agreement between the parties or an order trom the
Court nen-party depositions shall follow taitial party depositicns
d Requests to Admut shall be served no later than 2128! 1
s ATT

por disclosures. including reports. production of underlying documents

and depositions shall be completed pursuant to the following deadiines:
!

; |

Prxpertis) of Plainullts): 246 Qo

Eapents) of Defendants) | G liq
\

‘d All discovery shall be completed ne later than altel ia
i
1a Phy Court will conduct ‘l post-discovers conference On
MAar, 22 , ZOL4 [To be completed by the Court. |

Lo.e0o Am
Geasel1 Bscuv0dSs0. P2RUSK OboouneahtZ0 AA@edcLOOPOS188 Faagetsohh4

Hootie: party conteniplates a motion, the pasti-discovery contercrice sill functien
ds af premotor conference Presmouon letters are to be submitted bs
tb. 28, 20\4 [To be completed by the Court.) Pursuant w Rule

Noob the Courts Individual Practices. responses to pre-motion letters are to be
suboiticd within three business days from the date of submission of the initial
pre-motion fetter, Pre-motion letlers and responses shall be submitted pursuant ts

Rade TA of the Court's Individual Practices.

ha P neither party contemplates a dispositive motion, the post-discovery conference
wih tuncuen as a pre-trial conference at which atrial date will be set

ps Counsel for the parties request a settlement conference before a Magistrate Judue
“the Southern Disters Mediation Program and request [Pfeaye check anc. Ad!
corse] must aicet for at doast one hour to discuss settlement nat hater than tive
neds falfensiig He close of face discavery, |
a seferral toa Magistrate Judge for settlement discussions
1 J Reterral to the Southern Districts Mediation Program
[\eete thet afl comployvaicnt discrimination Cures, evCoph cases Aranghi
mndor he Fua Labor Standards Act of 1938. 29 € S.C) 8 DOP ct sedq.. are
dosranated few automatic referral ta the Court's diternative Duspat
Reveduton program of mediation, dccordinel, camiscl tn such causes
hod select I3CA) hove. |
Phe parties are to contact fwedrainsn CAAA dy mid - Jan, wig
Lfe be completed by the Court after consultatian with the parties. |
I+ 2 4) have conferred and their present best estimate of the leneth of mial ts
Be: Aas.
is ln the Case of a discovery dispute, unless otherwise directed. parties should

describe their discovery disputes ina single letter, jointly composed. nor to
exveed five pages. Separate and successive letters wall not be read Sines
adherence to Fed Ro Cr. PL 3 7¢a)e1). the “meet and confer” rule. is required, and
should be deseribed in the joimt submission as to time. place. and duration.
naming the counsel invelved in the discussion, The Joint detter shall describe
concisely the issues in dispute and the respective position of each party. citing the
applicable authority that the respective parties chim for support. As a general
matter, affidavits or exhibits are not permitted in connection with discovers
igtlers wrthouwt prior written request and permission. Elowever. when the

e converns the refusal to respond to a specifie written request. the parties

 

shall attach that request Hes

WD appesine partys refuses lo participate in writing a
horet ieter or daes not proside its portion ef a foie deter within

7) hots of a
PAEPEN NS Peapbie sd. a) PHEPES Wa submit a detter asithout the OpPpesing party ’s

y
5
Caaselll B8coveGS922RIGK Ddcauneent20 Axed DAOS1B8 HaAaee4obb4

contibubon and shall atiach a copy of the correspondence scching the apposi
partys contribution.

So request foram extension of the deadlines set forth in © 6 or 9 shall be granted

 
 

unless the parnes seeking the extension show eood cause tor the extension andl

specricalls explain (1) what discovery has already been completed, (2) what
discovers remains to be done. and (3) why the parties were unable to comply with
the preexisting deadlines. As a general matter. the Court will not adjourn «
deadline by mere thin the number of days remaiming fram the time ef the request
to the orminal deadiine. (Por example. if at the time of the request there are
twenty dass lel before the deadline. the Court will not adjourn the deadline more
than twenty davs.s

SOP ORDERED

PATE TD

Oct. S 2th
New York. New York

RICHARD JO SULLIVAN
UNITED STATES DISTRICT JUDGE

 

4

  

 
